 

Exhibit 10.1

[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. THESE PORTIONS HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION]

AMENDED AND RESTATED

LICENSE, DEVELOPMENT

AND MARKETING AGREEMENT

BETWEEN

INSPIRE PHARMACEUTICALS, INC.

AND

ALLERGAN, INC.

ORIGINALLY DATED AS OF

JUNE 22, 2001

AND AMENDED AND RESTATED

AUGUST 19, 2010



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

     Page   1.    DEFINITIONS      2    2.    REPRESENTATIONS AND WARRANTIES   
  4       2.1    Representations and Warranties of Both Parties      4    3.   
COMMERCIALIZATION      4       3.1    Allergan Responsibilities; Rights      4
      3.2    Trademarks; Logos      5       3.3    Adverse Drug Experience
Reporting      5       3.4    Product Recall      5    4.    FEES ON RESTASIS
PRODUCTS      5       4.1    Payments with Respect to Restasis Products      5
      4.2    Obligation to Pay Fees      6       4.3    Fees on Other Payments
     6    5.    PAYMENTS AND REPORTS      6       5.1    Payments      6      
5.2    Mode of Payment      6       5.3    Records Retention      6       5.4   
Audit Request      7       5.5    Cost of Audit      7       5.6    No
Non-Monetary Consideration for Sales      7       5.7    Taxes      7    6.   
OPTIONS TO GRANT LICENSE TO INSPIRE PRODUCTS      7       6.1    Options      7
      6.2    Exercise of an Option      7       6.3    Inspire Rights and
Obligations During Option Period      8       6.4    Effect of Failure to
Exercise An Option      9    7.    OWNERSHIP; PATENTS      9       7.1   
Ownership of Allergan Patents      9       7.2    Maintenance of Allergan’s
Patents      9       7.3    Patent Enforcement; Infringement Actions      9   
8.    CONFIDENTIALITY      10       8.1    Confidentiality Obligation      10   

 

(i)



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS (continued)

 

     Page     

8.2

   Exceptions to Obligation      10      

8.3

   Exclusions      11      

8.4

   Limitations on Use      11      

8.5

   Remedies      11   

9.

  

INDEMNIFICATION; INSURANCE

     11      

9.1

   Indemnification by Allergan      11      

9.2

   Indemnification by Inspire      11      

9.3

   Notice of Indemnification      12      

9.4

   Complete Indemnification      12      

9.5

   Insurance      12   

10.

  

TERM; TERMINATION

     12      

10.1

   Term      12      

10.2

   Effect of Expiration or Termination      13      

10.3

   Accrued Rights; Surviving Obligations      13      

10.4

   Effect of Termination of Original Agreement; Release      13   

11.

  

MISCELLANEOUS

     15      

11.1

   Relationship of Parties      15      

11.2

   Assignment      15      

11.3

   Books and Records      16      

11.4

   Further Actions      16      

11.5

   Notice      16      

11.6

   Use of Name      17      

11.7

   Public Announcements      17      

11.8

   Waiver      17      

11.9

   Compliance with Law      17      

11.10

   Severability      17      

11.11

   Amendment      17      

11.12

   Governing Law      17      

11.13

   Arbitration      17      

11.14

   Entire Agreement      18      

11.15

   Parties in Interest      18      

11.16

   Descriptive Headings      18      

11.17

   Counterparts      18   

 

(ii)



--------------------------------------------------------------------------------

 

LIST OF EXHIBITS

 

Exhibit 6.2    Form of Inspire Product License Agreement Exhibit 10.4    List of
Trademarks

 

(iii)



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

LICENSE,

DEVELOPMENT AND MARKETING AGREEMENT

THIS AMENDED AND RESTATED LICENSE, DEVELOPMENT AND MARKETING AGREEMENT (this
“Agreement”), made and entered into originally as of June 22, 2001, as amended
and restated as of August 19, 2010 (the “Restatement Date”), is entered into by
and between Inspire Pharmaceuticals, Inc., a corporation organized and existing
under the laws of the State of Delaware, having offices located at 4222 Emperor
Boulevard, Suite 470, Durham, North Carolina 27703 (“Inspire”), and Allergan,
Inc., a corporation organized under the laws of Delaware, having offices located
at 2525 Dupont Drive, Irvine, California 92612 and its affiliates, Allergan
Sales, Inc. and Allergan Pharmaceuticals Holdings (Ireland) Ltd. (collectively,
“Allergan”). This Agreement as amended and restated as of the Restatement Date
amends and restates (and replaces and supersedes) in its entirety the Original
Agreement (defined below) as originally executed and previously amended, unless
otherwise specifically provided for in this Agreement and except for references
to terms defined in the Original Agreement, all of the foregoing to have effect
as of the Restatement Date.

PRELIMINARY STATEMENTS

A. Inspire and Allergan are parties to that certain License, Development and
Marketing Agreement dated as of the June 22, 2001, as amended by that certain
First Amendment dated as of December 8, 2003, and further amended by that
certain Second Amendment dated as of December 23, 2008 (collectively, the
“Original Agreement”), relating to (i) the development of Inspire Products using
the Compound for application in the Field (as such terms are defined in the
Original Agreement) and (ii) the commercialization of Restasis™ (as such term is
defined in the Original Agreement).

B. The Parties have agreed that Inspire does not have now, nor will Inspire have
in the future, any obligation to develop, or obtain Registrations for, any
Inspire Products (defined below) in any country. If, however, Inspire does elect
to develop any Inspire Products and obtain Registrations for any Inspire
Products in any country in the Territory (as defined below), then Inspire may
either (i) exercise the option specifically set forth in Section 6 with respect
to such country (in which case this Agreement shall remain in effect with
respect to Restasis in such country as more fully provided in Section 6.2) and,
upon acceptance by Allergan, enter into a license agreement with Allergan for
the Inspire Products in such country as more fully described in Section 6.2, or
(ii) not exercise the option specifically set forth in Section 6.2 for such
country, in which case this Agreement shall terminate with respect to Restasis
in such country as more fully provided in Section 6.4. In the event Allergan
declines to accept a license from Inspire in any country in the Territory, this
Agreement (including with regard to Allergan’s payment obligations as more fully
described in Section 4) shall survive and continue with respect to such country.

C. The Parties wish to amend and restate (and replace and supersede) the
Original Agreement in its entirety pursuant to the terms and conditions set
forth in this Agreement, as of the Restatement Date (except as otherwise
specifically provided in this Agreement and except for references to terms
defined in the Original Agreement).

NOW, THEREFORE, in consideration of the foregoing Preliminary Statements and the
mutual agreements and covenants set forth herein, the Parties hereby agree as
follows:

 

- 1 -



--------------------------------------------------------------------------------

 

1. DEFINITIONS.

As used in this Agreement, the following terms shall have the meanings set forth
in this Section 1 unless context dictates otherwise:

1.1 “Affiliate,” with respect to any Party, shall mean any entity controlling,
controlled by, or under common control with, such Party. For these purposes,
“control” shall refer to: (i) the possession, directly or indirectly, of the
power to direct the management or policies of an entity, whether through the
ownership of voting securities, by contract or otherwise, or (ii) the ownership,
directly or indirectly, of at least fifty percent (50%) of the voting securities
or other ownership interest of an entity.

1.2 “Allergan Technology” shall have the meaning assigned to such term in
Section 7.1.

1.3 “Allergan Product Territory” shall mean all countries worldwide, except
Japan, Taiwan, Korea, Hong Kong, and China.

1.4 “Allergan Product Trademark” shall have the meaning assigned thereto in
Section 3.2.

1.5 “Confidential Information” shall have the meaning assigned to such term in
Section 8.1.

1.6 “FDA” shall mean the United States Food and Drug Administration, or any
successor thereto.

1.7 “First Commercial Sale” shall mean, with respect to each Restasis product,
the first sale for which payment has been received for use or consumption by the
general public of such Restasis product in any country in the Allergan Product
Territory after all required Registrations for such Restasis product in such
country have been granted, or such sale is otherwise permitted, by the
Regulatory Authority in such country, excluding samples, compassionate use and
the like.

1.8 “IND” shall mean any filing made with the Regulatory Authority in any
country for initiating clinical trials in such country, with respect to a
product.

1.9 “Indemnitee” shall have the meaning assigned to such term in Section 9.3.

1.10 “Infringement” shall have the meaning assigned to such term in Section 7.3.

1.11 “Inspire Product License Agreement” shall have the meaning assigned to such
term in Section 6.2.

1.12 “Net Sales” shall mean the gross amount invoiced for sales of a Restasis
product by Allergan, its Affiliates or their licensees in arm’s length sales to
Third Parties in the Allergan Product Territory, commencing on the Restatement
Date, less the following deductions from such gross amounts which are actually
incurred, allowed, accrued or specifically allocated:

(a) credits or allowances for damaged products, returns or rejections of such
Restasis product and retroactive price reductions;

 

- 2 -



--------------------------------------------------------------------------------

 

(b) normal and customary trade, cash and quantity discounts, allowances and
credits;

(c) chargeback payments and rebates (or the equivalent thereof) granted to
managed health care organizations or to federal, state/provincial, local and
other governments, including their agencies, or to trade customers;

(d) commissions paid to Third Parties other than sales personnel, sales
representatives and sales agents;

(e) the allocation of freight, postage, shipping, insurance and other
transportation;

(f) sales, value-added, and excise taxes, tariffs and duties, and other taxes
directly related to the sale (but not including taxes assessed against the
income derived from such sale).

1.13 “Option” shall have the meaning assigned to such term in Section 6.1.

1.14 “Option Period” shall have the meaning assigned to such term in
Section 6.3.

1.15 “Original Agreement” shall have the meaning assigned to such term in the
Preliminary Statements.

1.16 “Party” shall mean Inspire or Allergan and, when used in the plural, shall
mean Inspire and Allergan.

1.17 “Registration” shall mean, with respect to a country, approval of the
Registration Application for any product filed in such country by the relevant
Regulatory Authority, such that the products are approved for commercial sale in
such country, and including, where applicable outside of the United States,
pricing or reimbursement by the Regulatory Authority in such country.

1.18 “Registration Application” shall mean a New Drug Application under the
United States Federal Food, Drug and Cosmetics Act and the regulations
promulgated thereunder, or a comparable filing for Registration in a country.

1.19 “Regulatory Authority” shall mean the FDA in the U.S., and any health
regulatory authority(ies) in any country that is a counterpart to the FDA and
holds responsibility for granting regulatory marketing approval for a product in
such country, and any successor(s) thereto.

1.20 “Releasee Parties” shall have the meaning assigned to such term in
Section 10.4(f).

1.21 “Releasing Parties” shall have the meaning assigned to such term in
Section 10.4(f).

1.22 “Relevant Exercise Period” shall have the meaning assigned to such term in
Section 6.1.

1.23 “Restasis” shall mean all human ophthalmic formulations of cyclosporine
owned or controlled by Allergan, including Restasis X if it consists of human
ophthalmic formulations of cyclosporine.

 

- 3 -



--------------------------------------------------------------------------------

 

1.24 “Restatement Date” shall have the meaning set forth in the introductory
paragraph of this Agreement.

1.25 “Surviving Obligations” shall have the meaning assigned to such term in
Section 10.4(f).

1.26 “Territory” shall mean all countries worldwide excluding Japan, China
(including Hong Kong), South Korea, the Philippines, Thailand, Vietnam, Taiwan,
Singapore, Malaysia and Indonesia.

1.27 “Third Party” shall mean any person who or which is neither a Party nor an
Affiliate of a Party.

1.28 “United States” or “U.S.” shall mean the United States of America,
including its possessions and territories.

 

2. REPRESENTATIONS AND WARRANTIES.

2.1 Representations and Warranties of Both Parties. Each Party represents and
warrants to the other Party, as of the Restatement Date, that:

(a) such Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has full corporate power
and authority to enter into this Agreement and to carry out the provisions
hereof;

(b) such Party is free to enter into this Agreement;

(c) in so doing, such Party will not violate any other agreement to which it is
a party; and

(d) such Party has taken all corporate action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement.

 

3. COMMERCIALIZATION.

3.1 Allergan Responsibilities; Rights. Allergan, either itself and/or by and
through its Affiliates shall be responsible for, and shall have the exclusive
right to engage in, all marketing, advertising, promotional, launch and sales
activities in connection with the marketing of the Restasis products. As part of
its commercialization activities, Allergan shall:

(a) Conduct, or cause to be conducted, manage and oversee all analysis and other
support necessary with respect to the manufacture, marketing and sale of all
Restasis products in the Allergan Product Territory;

(b) Within thirty (30) days after the end of each calendar year during the term
of this Agreement and within thirty (30) days following the expiration or
termination of this Agreement, furnish Inspire with reasonably detailed summary
written reports on all commercialization activities conducted by Allergan under
this Section 3 during such calendar year or the term of this Agreement, as the
case may be;

(c) Maintain records, in sufficient detail, which shall be complete and accurate
and shall fully and properly reflect all work done and results achieved in
connection with Allergan’s commercialization activities under this Agreement in
the form required under all

 

- 4 -



--------------------------------------------------------------------------------

applicable laws and regulations. Inspire shall have the right, during normal
business hours and upon reasonable notice, to inspect and copy all such records.
Inspire shall maintain such records and information contained therein in
confidence in accordance with Section 8 and shall not use such records or
information except to the extent otherwise permitted by this Agreement; and

(d) Allergan shall provide to Inspire within twenty (20) days after the close of
each month a written sales report of Restasis product sales for the preceding
month, which report shall be considered Confidential Information of Allergan
subject to restrictions set forth in Section 8 and shall be used by Inspire for
internal business purposes only, provided that Sections 8.2 (Exceptions to
Obligation) and 8.3 (Exclusions) shall not apply to such sales reports,
including without limitation, disclosing said sales report or any portion
thereof to investors, analysts or other Third Party or providing opinions or
financial projections to Third Parties based in whole or in part on said sales
reports; except that Inspire may use said sales report to assist it to estimate
its quarterly revenue and report the same as required by law after Allergan’s
public release of its corresponding quarterly earnings statement. In addition,
Inpsire agrees that it will obtain prior written approval from Allergan before
making public any sales data obtained from Allergan on sales of Restasis
products other than quarterly and annual dry eye sales and forecasts of said
sales.

3.2 Trademarks; Logos. Allergan shall market the Restasis products throughout
the Allergan Product Territory under a trademark or trademarks (collectively,
the “Allergan Product Trademarks”) selected by Allergan. Except as otherwise
expressly provided in this Agreement, Allergan shall own all right, title and
interest in and to such Allergan Product Trademarks.

3.3 Adverse Drug Experience Reporting. Allergan shall be solely responsible, at
its sole expense, for reporting all adverse drug experiences to the appropriate
Regulatory Authorities in all countries in which cyclosporine or any Restasis
products are being developed or commercialized, in accordance with the
appropriate laws and regulations of the relevant countries and authorities,
whether such countries are in the Allergan Product Territory or outside the
Allergan Product Territory. Allergan shall ensure that its Affiliates and
licensees comply with such reporting obligations. Allergan will also advise
Inspire of any regulatory developments (e.g. proposed recalls, labeling and
other registrational dossier changes, etc.) affecting cyclosporine or any
Restasis product in any country in the Allergan Product Territory.

3.4 Product Recall. Allergan shall be solely responsible for determining whether
any recall of any Restasis product in any country in the Allergan Product
Territory is required or is appropriate and, if so, Allergan shall conduct any
such recalls and bear all costs and expenses associated with any such recalls.

 

4. FEES ON RESTASIS PRODUCTS.

4.1 Payments with Respect to Restasis Products. As consideration to Inspire for
the rights granted by Inspire under the Original Agreement and under this
Agreement, and the actions taken by Inspire pursuant to the Original Agreement,
during the term of this Agreement, Allergan shall pay to Inspire a fee
calculated as a percentage of Net Sales by Allergan, its Affiliates or their
licensees of Restasis products in each country in the Allergan Product
Territory, as follows:

(a) For Net Sales made during the period commencing on the Restatement Date
through and including December 31, 2010, the fee shall be equal to [CONFIDENTIAL
TREATMENT REQUESTED];

 

- 5 -



--------------------------------------------------------------------------------

 

(b) For Net Sales made during the period commencing on January 1, 2011 through
and including December 31, 2012, the fee shall be equal to [CONFIDENTIAL
TREATMENT REQUESTED];

(c) For Net Sales made during the period commencing on January 1, 2013 through
and including December 31, 2013, the fee shall be equal to [CONFIDENTIAL
TREATMENT REQUESTED]; and

(d) For Net Sales made during the period commencing on January 1, 2014 through
and including December 31, 2020, the fee shall be equal to [CONFIDENTIAL
TREATMENT REQUESTED].

(e) Allergan hereby acknowledges and agrees that the foregoing payments with
respect to Restasis products are being paid as consideration for rights and
other actions taken by Inspire, and furthermore any payment thereof, either now
or at any time in the future, does not and will not constitute, nor give rise to
any claim of, misuse of any Inspire Patents (as defined in Exhibit 6.2) or
patents included in Allergan Technology.

4.2 Obligation to Pay Fees. There shall be no obligation to pay fees to Inspire
under this Section 4 on sales of Restasis products among Allergan, its
Affiliates and their licensees but in such instances the obligation to pay fees
shall arise upon the sale by Allergan, its Affiliates or their licensees to
unrelated Third Parties, such as end users and distributors. Payments due under
this Section 4 shall be deemed to accrue when Restasis products are shipped or
billed, whichever event shall first occur.

4.3 Fees on Other Payments. In the event that Allergan grants to any Third Party
a license or right to commercialize any Restasis products in any country(ies) in
the Allergan Product Territory, all compensation and consideration (whether in
the form of signing fee, license fee, milestone payment, royalty, fee or
otherwise, but excluding payments for research and development support for
Restasis products that can be substantiated or for equity issued by Allergan at
or above fair market value) paid to Allergan for the grant of any such license
or right to market Restasis products shall be considered “Net Sales” for
purposes of Section 4.1.

 

5. PAYMENTS AND REPORTS.

5.1 Payments. Following the end of each calendar quarter following the
Restatement Date, Allergan shall submit a statement, product-by-product and
country-by-country, which shall set forth the amount of Net Sales during such
quarter and the amount of fees due to Inspire on such Net Sales. The first such
statement shall be for the period from the Restatement Date through the end of
the calendar quarter in which the Restatement Date occurs. Each such statement
shall be accompanied by the payment due to Inspire and shall be submitted
quarterly within forty-five (45) days after the end of each calendar quarter.

5.2 Mode of Payment. Allergan shall make all payments required under this
Agreement as directed by Inspire from time to time, net of any out-of-pocket
transfer costs or fees, in U.S. Dollars. Whenever conversion of payments from
any foreign currency shall be required, such conversion shall be at the rate of
exchange used by Allergan for its own financial reporting purposes at such time
without taking into account the effect of any hedging transactions by Allergan
or its Affiliates.

5.3 Records Retention. Allergan and its Affiliates and licensees shall keep
complete and accurate records pertaining to the sale of Restasis products, for a
period of three (3) calendar years after the year in which such sales or costs
occurred, and in sufficient detail to permit Inspire to confirm the accuracy of
the aggregate fees provided by Allergan hereunder.

 

- 6 -



--------------------------------------------------------------------------------

 

5.4 Audit Request. During the term of this Agreement and for a period of three
(3) years thereafter, at the request and expense of Inspire, Allergan and its
Affiliates and licensees shall permit an independent, certified public
accountant appointed by Inspire and reasonably acceptable to Allergan, at
reasonable times and upon reasonable notice, to examine such records as may be
necessary to determine the correctness of any report or payment made under this
Agreement. Results of any such examination shall be made available to both
Parties except that said independent, certified public accountant shall verify
to Inspire only the amounts due to Inspire and shall disclose no other
information revealed in such audit

5.5 Cost of Audit. Inspire shall bear the full cost of the performance of any
audit requested by Inspire except as hereinafter set forth. If, as a result of
any inspection of the books and records of Allergan, its Affiliates or their
licensees, it is shown that Allergan’s payments under this Agreement were less
than the amount which should have been paid, then Allergan shall make all
payments required to be made to eliminate any discrepancy revealed by said
inspection within thirty (30) days after Inspire’s demand therefor. Furthermore,
if the payments made were less than ninety-five percent (95%) of the amount that
should have been paid during the period in question, Allergan shall also
reimburse Inspire for the reasonable costs of such audit.

5.6 No Non-Monetary Consideration for Sales. Without the prior written consent
of Inspire, Allergan, its Affiliates and its licensees shall not accept or
solicit any non-monetary consideration of the sale of the Restasis products
other than as would be reflected in Net Sales. The use by Allergan, its
Affiliates and its licensees of a commercially reasonable amount of the Restasis
products for promotional sampling shall not violate this Section 5.6.

5.7 Taxes. In the event that Allergan is required to withhold any tax to the tax
or revenue authorities in any country in the Allergan Product Territory
regarding any payment to Inspire due to the laws of such country, such amount
shall be deducted from the payment to be made by Allergan, and Allergan shall
promptly notify Inspire of such withholding and, within a reasonable amount of
time after making such deduction, furnish Inspire with copies of any tax
certificate or other documentation evidencing such withholding. Each Party
agrees to cooperate with the other Party in claiming exemptions from such
deductions or withholdings under any agreement or treaty from time to time in
effect.

 

6. OPTIONS TO GRANT LICENSE TO INSPIRE PRODUCTS.

6.1 Options. Inspire shall have the right, in its sole and absolute discretion,
to exercise options to offer the commercialization rights relating to the
Inspire Products (as defined in Exhibit 6.2) to Allergan in each country in the
Territory. Such options shall consist of an offer by Inspire to grant an
exclusive license to Allergan to manufacture, have manufactured, use, sell and
have sold the Inspire Products (as defined in Exhibit 6.2), under the Inspire
Licensed Technology (as defined in Exhibit 6.2), in such specified country in
the Territory (each, an “Option”); in each case, at any time during the sixty
(60) day period following the receipt of Registration for an Inspire Product (as
defined in Exhibit 6.2) in such country (such exercise period with respect to
each such country in the Territory, as applicable, the “Relevant Exercise
Period”).

6.2 Exercise of an Option.

(a) Until an Option for any country is exercised by Inspire and accepted by
Allergan, the following procedure shall be used: Inspire may exercise the Option
for each country in the Territory by sending written notice of such exercise of
the Option for such country to Allergan during the Relevant Exercise Period,
together with a license agreement executed by Inspire, dated as of the exercise
date of the exercise of such Option, in the form attached as

 

- 7 -



--------------------------------------------------------------------------------

Exhibit 6.2 (the “Inspire Product License Agreement”). Within ten (10) days
after receipt of any such notice and the Inspire Product License Agreement
executed by Inspire, Allergan may, in its sole discretion, either (i) accept
such Option for such country by executing the Inspire Product License Agreement
and sending to Inspire the fully executed Inspire Product License Agreement
together with the up-front payment required in Section 6.1 of the Inspire
Product License Agreement, if any; or (ii) not accept such Option and send
written notice of such decision to Inspire together with a return of the Inspire
Product License Agreement executed by Inspire but not executed by Allergan
(which shall be destroyed by Inspire and have no effect).

(b) After an Option for any country is exercised by Inspire and accepted by
Allergan for the first time, such that the Inspire Product License Agreement has
been executed by both Parties and is in effect, then the following procedure
shall be used: Inspire may exercise the Option for each subsequent country in
the Territory by sending written notice of such exercise of the Option for such
country to Allergan. Within ten (10) days after receipt of any such notice,
Allergan may, in its sole discretion, either (i) accept such Option for such
country by sending written notice of such decision to Inspire together with any
up-front payment required in Section 6.1 of the Inspire Product License
Agreement, if any; or (ii) not accept such Option and send written notice of
such decision to Inspire.

(c) Allergan shall have the sole and absolute discretion to accept or decline
any Option exercised by Inspire as provided in this Section 6.2. Allergan
acknowledges that if Allergan does not accept any Option for a country within
ten (10) days after receipt of such notice from Inspire with respect to such
country, then Inspire will retain all rights to the Inspire Products (as defined
in Exhibit 6.2) in such country, including the right to commercialize the
Inspire Products on its own or with a Third Party in such such country, and
Inspire shall continue to receive payments from Allergan pursuant to Section 4.1
of this Agreement with respect to such country in accordance with the terms of
that provision, and Section 10.1(b) shall have no effect.

6.3 Inspire Rights and Obligations During Option Period. During the period from
the Restatement Date through the latest of the exercise date or expiration date
of the Relevant Exercise Period for every Option in every country in the
Territory, as the case may be (the “Option Period”):

(a) Inspire may conduct any development activities relating to Inspire Products
(as defined in Exhibit 6.2) anywhere in the world, including in or outside the
Inspire Product Territory (as defined in Exhibit 6.2) then in effect, as Inspire
determines in its sole and absolute discretion, which may include conducting no
such development activities.

(b) Inspire shall have the sole right, but not the duty, to prepare and file
INDs, Registration Applications and obtain Registrations for the Inspire
Products anywhere in the world outside the Inspire Product Territory (as such
terms are defined in Exhibit 6.2) then in effect, and shall own all such INDs,
Registration Applications, Registrations and any other regulatory filings
relating to the Inspire Products outside the Inspire Product Territory then in
effect.

(c) Inspire shall have the sole right, but not the duty, to control the
preparation and prosecution of, all patent applications and the maintenance of
all patents relating to the Inspire Licensed Technology (including the Inspire
Patents) throughout the world outside the Inspire Product Territory (as such
terms are defined in Exhibit 6.2) then in effect; provided, however, that
Inspire shall have no obligation to do so in any country in the world.

(d) Inspire shall have the sole right, but not the duty, to institute patent
Infringement actions against Third Parties based on any Inspire Licensed
Technology throughout

 

- 8 -



--------------------------------------------------------------------------------

the world outside the Inspire Product Territory (as such terms are defined in
Exhibit 6.2) then in effect, at its sole cost and expense (as such terms are
defined in Exhibit 6.2). Inspire shall be entitled to retain any recovery
received with respect to any such action commenced during the Option Period.

(e) Within ten (10) days of the Restatement Date, Allergan shall provide a
written list to Inspire of any or all contracts and agreements Allergan may have
with Third Parties relating to the manufacture of the Compound or any Inspire
Products (as such terms are defined in Exhibit 6.2), together with a copy of all
such contracts and agreements. From time to time during the Option Period, if
and when so requested by Inspire, in its sole and absolute discretion, Allergan
shall transfer and assign such contracts and agreements, or relevant portions
thereof, to Inspire with respect to the supply of such Compound or Inspire
Products for use or sale in the countries included in any Options for which the
Relevant Exercise Period has not expired or been exercised by Inspire.

(f) For the avoidance of doubt, Inspire shall have no obligation whatsoever to
Allergan with respect to the development or Registration of Inspire Products,
and Allergan shall have no cause of action against Inspire for anything
whatsoever under this Section 6 or otherwise relating to the Inspire Products
prior to the exercise of any Option in any country in the Territory.

(g) Allergan hereby acknowledges and agrees that, unless and until Inspire
exercises an Option as provided in this Section 6, Allergan has no license,
rights, title or interest in or to the Inspire Products or the Inspire Licensed
Technology (as defined in Exhibit 6.2).

(h) For the avoidance of doubt, any reference in this Section 6.3 to the
“Inspire Product Territory (as such terms are defined in Exhibit 6.2) then in
effect” shall include (i) prior to the exercise of any Option, no countries,
(ii) upon the exercise of an Option for a country in the Territory and
acceptance by Allergan, such country, (iii) upon the exercise of each subsequent
Option for a country in the Territory and acceptance by Allergan, such country
and all other countries for which Options have been previously exercised and
accepted.

6.4 Effect of Failure to Exercise An Option. In the event that Inspire does not
exercise an Option with respect to a particular country in the Territory during
the Relevant Exercise Period, then this Agreement, or portion thereof relating
to such country which is the subject of such Option only, shall terminate at the
time provided in, and in accordance with, Section 10.1. Notwithstanding the
foregoing, this Agreement shall remain in effect for all countries in the
Territory which have not been the subject of an Option not exercised by Inspire.

 

7. OWNERSHIP; PATENTS.

7.1 Ownership of Allergan Patents. Allergan shall retain all right, title and
interest in and to the Allergan Patents and Allergan Know-how (as such terms are
defined in the Original Agreement) (collectively, “Allergan Technology”).

7.2 Maintenance of Allergan’s Patents. Allergan shall have full responsibility
for, and shall control the preparation and prosecution of, all patent
applications and the maintenance of all patents relating to the Allergan
Technology throughout the Allergan Product Territory. Allergan shall pay all
costs and expenses of filing, prosecuting and maintaining the foregoing.

7.3 Patent Enforcement; Infringement Actions.

(a) If either Party learns of an Infringement, unauthorized use,
misappropriation or ownership claim or threatened Infringement or other such
claim (any of the foregoing, an “Infringement”) by a Third Party with respect to
any Allergan Technology within

 

- 9 -



--------------------------------------------------------------------------------

the Allergan Product Territory, such Party shall promptly notify the other Party
and shall provide such other Party with available evidence of such Infringement.

(b) Allergan shall have the sole right, but not the duty, to institute
Infringement actions against Third Parties based on any Allergan Technology in
the Allergan Product Territory, at its sole cost and expense. The costs and
expenses of any such action (including fees of attorneys and other
professionals) shall be borne by Allergan. Allergan shall be entitled to retain
any award paid by Third Parties as a result of such an Infringement action
(whether by way of settlement or otherwise), but shall pay Inspire a fee, as if
such amount constituted Net Sales, at the applicable rate in effect at the time
such action is commenced.

(c) In the event of the institution or threatened institution of any suit by a
Third Party against Allergan for Infringement involving the sale, distribution
or marketing of a Restasis product in the Allergan Product Territory, Allergan
shall promptly notify Inspire in writing of such suit. Allergan shall have the
sole right to defend such suit at its own expense and shall be responsible for
all damages incurred as a result thereof. During the pendency of such action and
thereafter, Allergan shall continue to make all payments due to Inspire under
this Agreement. If Allergan finally prevails and receives an award from such
Third Party as a result of such action (whether by way of judgment, award,
decree, settlement or otherwise), such award shall be retained entirely by
Allergan; provided, that any monetary award recovered by Allergan in such action
shall be deemed to constitute Net Sales for purposes of this Agreement, and
Allergan shall be obligated to pay the fees due and owing under this Agreement
with respect thereto, at the applicable rate in effect at the time such action
is commenced.

 

8. CONFIDENTIALITY.

8.1 Confidentiality Obligation. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that, during
the term of this Agreement and for ten (10) years thereafter, the receiving
Party, its Affiliates, its licensees and its sublicensees shall, and shall
ensure that their respective employees, officers and directors shall, keep
completely confidential and not publish or otherwise disclose and not use for
any purpose any information furnished to it or them by the other Party, its
Affiliates, its licensees or its sublicensees except to the extent that it can
be established by the receiving Party by competent proof that such information:
(i) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party; (ii) was
generally available to the public or otherwise part of the public domain at the
time of its disclosure to the receiving Party; (iii) became generally available
to the public or was otherwise part of the public domain after its disclosure
and other than through any act or omission of the receiving Party in breach of
this Agreement; or (iv) was disclosed to the receiving Party, other than under
an obligation of confidentiality, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others (all such
information to which none of the foregoing exceptions applies, shall be deemed
“Confidential Information”).

8.2 Exceptions to Obligation. The restrictions contained in Section 8.1 shall
not apply to Confidential Information that: (i) is submitted by the recipient to
governmental authorities to facilitate the issuance of Registrations for any
Restasis product or Inspire Product, provided that reasonable measures shall be
taken to assure confidential treatment of such information; (ii) is provided by
the recipient to Third Parties under confidentiality provisions at least as
stringent as those in this Agreement, for consulting, manufacturing development,
manufacturing, external testing, marketing trials and potential or existing
licensees, collaborators, development, marketing partners or investors; or
(iii) is otherwise required to be disclosed in compliance with applicable laws
or regulations or order by a court or other regulatory body having competent
jurisdiction; provided that if a Party is required to make any such disclosure
of the other Party’s Confidential Information such Party will, except where

 

- 10 -



--------------------------------------------------------------------------------

impracticable for necessary disclosures (for example, to physicians conducting
studies or to health authorities), give reasonable advance notice to the other
Party of such disclosure requirement and, except to the extent inappropriate in
the case of patent applications, will use its best efforts to secure
confidential treatment of such Confidential Information required to be
disclosed.

8.3 Exclusions. Nothing in this Section 8 shall prevent either Party: (i) in
connection with efforts to secure financing at any time during the term of this
Agreement, from issuing statements as to achievements made, and the status of
the work being done by the Parties, under this Agreement, so long as such
statements do not jeopardize the ability to obtain patent protection on
inventions or disclose non-public technical or scientific Confidential
Information of the other Party; or (ii) from issuing statements or making
filings that such Party determines, in its sole discretion, to be necessary to
comply with applicable law (including the disclosure requirements of the U.S.
Securities and Exchange Commission, Nasdaq or any other stock exchange on which
securities issued by such Party are traded).

8.4 Limitations on Use. Each Party shall use, and cause each of its Affiliates,
its licensees and its sublicensees to use, any Confidential Information obtained
by such Party from the other Party, its Affiliates, its licensees or its
sublicensees, pursuant to this Agreement or otherwise, solely in connection with
the activities or transactions contemplated hereby.

8.5 Remedies. Each Party shall be entitled, in addition to any other right or
remedy it may have, at law or in equity, to an injunction, without the posting
of any bond or other security, enjoining or restraining the other Party, its
Affiliates, its licensees and/or its sublicensees from any violation or
threatened violation of this Section 8.

 

9. INDEMNIFICATION; INSURANCE.

9.1 Indemnification by Allergan. Allergan shall indemnify, defend and hold
harmless Inspire and its Affiliates, and their respective directors, officers,
employees and agents, from and against any and all liabilities, damages, losses,
costs and expenses (including the reasonable fees of attorneys and other
professionals) arising out of or resulting from Third Party claims to the extent
due to:

(a) negligence, recklessness or wrongful intentional acts or omissions of
Allergan, its Affiliates or their licensees, if any, and their respective
directors, officers, employees and agents, in connection with (i) Allergan’s
fulfillment of its obligations under the Original Agreement on or before the
Restatement Date, or (ii) the fulfillment of Allergan’s obligations under this
Agreement;

(b) any warranty claims, Restasis product recalls or any tort claims of personal
injury (including death) or property damage relating to or arising out of any
manufacture, use, distribution or sale of the Restasis products by Allergan, its
Affiliates or their licensees and claims due to any negligence, recklessness, or
wrongful intentional acts or omissions by or strict liability of, Allergan or
its Affiliates or licensees and their respective directors, officers, employees
and agents; or

(c) any breach of any representation or warranty made by Allergan under
Section 2 or in Section 10.4.

9.2 Indemnification by Inspire. Inspire shall indemnify, defend and hold
harmless Allergan, its Affiliates, and their respective directors, officers,
employees and agents, from and against any and all liabilities, damages, losses,
costs and expenses (including the reasonable fees

 

- 11 -



--------------------------------------------------------------------------------

of attorneys and other professionals) arising out of or resulting from Third
Party claims to the extent due to:

(a) negligence, recklessness or wrongful intentional acts or omissions of
Inspire or its Affiliates, and their respective directors, officers, employees
and agents, in connection with Inspire’s fulfillment of its obligations under
the Original Agreement on or before the Restatement Date; or

(b) any breach of any representation or warranty made by Inspire under
Section 2.

9.3 Notice of Indemnification. In the event that any person (an “Indemnitee”)
entitled to indemnification under Section 9.1 or 9.2 is seeking such
indemnification, such Indemnitee shall inform the indemnifying Party of the
claim as soon as reasonably practicable after such Indemnitee receives notice of
such claim, shall permit the indemnifying Party to assume direction and control
of the defense of the claim (including the sole right to settle it at the sole
discretion of the indemnifying Party, provided that such settlement does not
impose any obligation on, or otherwise adversely affect, the Indemnitee or the
other Party) and shall cooperate as requested (at the expense of the
indemnifying Party) in the defense of the claim.

9.4 Complete Indemnification. As the Parties intend complete indemnification,
all costs and expenses incurred by an Indemnitee in connection with enforcement
of Sections 9.1 and 9.2 shall also be reimbursed by the indemnifying Party.

9.5 Insurance. Allergan shall maintain adequate insurance against liability and
other risks associated with its activities contemplated by this Agreement,
including but not limited to its indemnification obligations herein, in such
amounts and on such terms as are customary in the industry for the activities to
be conducted by it under this Agreement and shall name Inspire as an additional
insured in such insurance policy. Allergan shall furnish to Inspire evidence of
such insurance, upon request.

 

10. TERM; TERMINATION.

10.1 Term.

(a) This Agreement shall become effective as of the Restatement Date and shall
expire in its entirety on December 31, 2020;

(b) provided, however, in the event that Inspire does not exercise an Option for
any country in the Territory following receipt of Registration in such country
prior to the termination of the Relevant Exercise Period with respect to such
Option for such country pursuant to Section 6, the Allergan Product Territory
shall no longer include such country after the First Commercial Sale of an
Inspire Product (as such terms are defined in Exhibit 6.2) in such country by
Inspire or any Third Party.

(c) Either party may, without prejudice to any other remedies available to it,
at law or in equity, terminate this Agreement upon or after the bankruptcy,
insolvency, dissolution or winding up of the other party, subject to applicable
bankruptcy laws.

(d) For the avoidance of doubt, this Agreement shall not terminate, and
termination of this Agreement shall not be a remedy available to either Party,
for any reason or under any other provision of this Agreement except as
specifically provided in this Section 10.1.

 

- 12 -



--------------------------------------------------------------------------------

 

10.2 Effect of Expiration or Termination. Following the expiration or
termination of this Agreement pursuant to Section 10.1, all rights and
obligations of the Parties under this Agreement shall terminate except as
specifically provided for in Section 10.3.

10.3 Accrued Rights; Surviving Obligations.

(a) Termination, relinquishment or expiration of this Agreement for any reason
shall be without prejudice to any rights that shall have accrued to the benefit
of either Party prior to such termination, relinquishment or expiration. Such
termination, relinquishment or expiration shall not relieve either Party from
obligations which are expressly indicated to survive termination or expiration
of this Agreement.

(b) All of the Parties’ rights and obligations under, and/or the provisions
contained in, Sections 1, 3.1(c), 5 (for 5.1, solely for payments due for sales
before the expiration, termination or relinquishment of the Agreement), 7 (for
7.3, solely with respect to actions commenced before the effective date of
termination of this Agreement), 8, 9, 10.2, 10.3, 10.4 and 11 shall survive
termination, relinquishment or expiration of this Agreement.

10.4 Effect of Termination of Original Agreement; Release.

(a) By entering into this Agreement, the Parties agree to settle all disputes
arising from the Original Agreement. The Parties have reached this Agreement to
avoid the expense of legal proceedings, and no Party to this Agreement admits
any liability, wrongdoing, malfeasance, or misfeasance under the Original
Agreement. The Parties agree that nothing contained in this Section 10.4 and no
actions taken herein shall be construed as an admission of any liability or
wrongdoing on the part of either Party or any of the Releasee Parties (defined
below).

(b) Effective as of the Restatement Date, the Original Agreement is hereby
terminated and replaced in its entirety by this Agreement (including, for the
avoidance of doubt, the license granted under Section 8.1 of the Original
Agreement and those provisions indicated in the Original Agreement to expressly
survive termination of the Original Agreement and except for references to terms
defined in the Original Agreement), except as otherwise specifically provided in
this Agreement. Pursuant to Section 10.1 of the Original Agreement, within
forty-five (45) days after the Restatement Date, Allergan shall provide Inspire
with a final statement and payment under the Original Agreement for the period
from beginning of the calendar quarter in which the Restatement Date occurs
through but not including the Restatement Date.

(c) Within thirty (30) days after the Restatement Date, Allergan shall, at its
sole cost and expense, (i) return all data, reports, records and materials that
relate to or were prepared in the course of the Development Program (as such
term is defined in the Original Agreement) with respect to the Inspire Products,
including, without limitation, all records and materials in Allergan’s
possession or control containing Confidential Information of Inspire relating to
the Inspire Products (provided that Allergan may keep one (1) copy of such
Confidential Information for archival purposes only), and (ii) transfer and
assign to Inspire all INDs, Registration Applications, Registrations and other
regulatory filings prepared, made or filed for the Inspire Products (as such
term is defined in the Original Agreement).

(d) Set forth on Exhibit 10.4 is a true and complete list of all of the
Trademarks (as such term is defined in the Original Agreement) registered by
Allergan with respect to the Inspire Products in any country(ies) in the
Territory (as such term is defined in the Original Agreement) as of the
Restatement Date (but excluding for clarity any corporate names or logos or
other trademarks or names used generally by Allergan). Within sixty (60) days
after

 

- 13 -



--------------------------------------------------------------------------------

the Restatement Date, Allergan shall enter into a trademark license agreement
with Inspire, on customary and standard industry terms, granting to Inspire an
exclusive, royalty-free, perpetual license under such Trademarks for Inspire’s
use in connection with the Inspire Products (as such term is defined in the
Original Agreement) anywhere in the world.

(e) Allergan represents and warrants that, during the term of the Original
Agreement through the Restatement Date, Allergan:

(i) did not grant any sublicenses pursuant to Section 8.3 of the Original
Agreement or otherwise under any license granted to Allergan pursuant to
Section 8.1 or otherwise pursuant to the Original Agreement; and

(ii) did not conceive, directly or indirectly, either alone or jointly with
Inspire, and does not have any rights to, any Inventions relating to the Inspire
Licensed Technology (as such terms are defined in the Original Agreement).

(f) Each Party, for itself and its Affiliates, successors and assigns, and each
of their officers, directors, shareholders, employees, agents and
representatives (collectively, the “Releasing Parties”), hereby unconditionally,
absolutely and irrevocably waives, releases and forever discharges the other
Party and the other Party’s Affiliates, successors and assigns, and each of
their officers, directors, shareholders, employees, agents and representatives
(collectively, the “Releasee Parties”), from any and all past, present or future
claims, causes of action, suits, dues, sums of money, accounts, covenants,
controversies, guarantees, promises, damages, judgments, executions, rights,
obligations, liabilities, defenses, rights of set-off, torts, statutory or
common law claims, claims for damages or specific performance, or other claims
or counterclaims or demands of any nature whatsoever, at law or in equity, known
or unknown, fixed or contingent, which such Releasing Party may have or
hereafter may acquire against the other by reason of, arising out of, or related
to any act or omission by any Releasee Party under the Original Agreement,
except as to the Surviving Obligations.

(i) The Releasing Parties acknowledge that they are giving up any claims the
Releasing Parties may have at this time against the Releasee Parties, except as
to the Surviving Obligations, regardless of whether the Releasing Parties have
ever asserted any claims before the Restatement Date and regardless of whether
the Releasing Parties knew the Releasing Parties had such claims before the
Restatement Date. The Releasing Parties further acknowledge that except as
expressly set forth in this Agreement, the Releasing Parties are not relying on
any representations or warranties by any officer, director, shareholder,
employee, agent or representative of any of the Releasee Parties in agreeing to
this release.

(ii) For the purpose of implementing a full and complete release and discharge
of the Releasee Parties, the Releasing Parties expressly acknowledge that this
Section 10.4(f) is intended to include in its effect, without limitation, all
claims that Releasing Parties do not know or suspect to exist in their favor as
of the Restatement Date, and that this Section 10.4(f) extinguishes any such
claim or claims, except as to the Surviving Obligations. The Releasing Parties
expressly waive and relinquish all rights and benefits that they may have under
any state or federal statute or common law principle that would otherwise limit
the effect of this Section 10.4(f) to claims known or suspected prior to the
Restatement Date except as to the Surviving Obligations, and do so understanding
and acknowledging the significance and consequences of such specific waiver.

(iii) Each Party agrees that the Releasing Parties will not commence any legal
action, lawsuit or arbitration or otherwise assert any legal claim against any
of the Releasee Parties seeking relief for any claim released or waived under
this Section 10.4(f).

 

- 14 -



--------------------------------------------------------------------------------

 

(iv) For purposes of this Section 10.4(f), “Surviving Obligations” means
(A) each Party’s respective obligations contained in this Agreement and after
the Restatement Date, includes, without limitation, in this Section 10.4, and
(B) each Party’s respective obligations under the Original Agreement which are
expressly provided to survive the termination of the Original Agreement as
provided in this Agreement, including, without limitation, the indemnification
obligations of Allergan as provided in Section 9.1 and the indemnification
obligations of Inspire as provided in Section 9.2.

(v) The Parties, on behalf of their Releasing Parties, expressly waive any and
all rights under Section 1542 of the Civil Code of the State of California,
which provides as follows:

A general release does not extend to claims which the creditor does not know or
expect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

The Parties expressly and completely waive and release any right or benefit
which they have or may have under said Section 1542 of the Civil Code of the
State of California, and which they have or may have under any similar statute
or provision of any other state or jurisdiction, pertaining to the matters
released in this Section 10.4(f). In connection with such waiver and
relinquishment, the Parties acknowledge that they are aware that they may
hereafter discover claims presently unknown or unsuspected, or facts in addition
to or different from those which they now know or believe to be true.
Nevertheless, it is the intention of the Parties, through this Section 10.4(f),
and having had the opportunity to consult with counsel, to fully, finally and
forever settle and release all such matters, and all claims relative thereto. In
furtherance of such intention, the releases herein given shall be and remain in
effect as full and complete releases of such matters notwithstanding the
discovery or existence of any such additional or different claims or facts
relative thereto.

(g) In the event that either Party fails to comply with its obligations under
this Section 10.4, the Parties specifically acknowledge and agree that the other
Party may be subject to irreparable harm that cannot be compensated adequately
by money damages and that said Party shall be entitled to seek immediate
injunctive relief and/or specific performance in any court of competent
jurisdiction to remedy any such breach without the posting of any bond as a
condition for obtaining such relief.

(h) The Parties acknowledge that they have each relied upon the advice of their
attorneys, who are the attorneys of their own choice; that the terms of this
Section 10.4 have been completely read and explained to each of the Parties by
their respective attorneys; and that the terms of this Section 10.4 are fully
understood and voluntarily accepted by the Parties without coercion or undue
influence. The Parties acknowledge that this Section 10.4 was negotiated at arms
length and there has been no collusion, unfair dealing, or wrongful conduct by
the Parties, and that the terms of this Section 10.4 are fair and reasonable.

 

11. MISCELLANEOUS.

11.1 Relationship of Parties. Nothing in this Agreement is intended or shall be
deemed to constitute a partnership, agency, employer - employee or joint venture
relationship between the Parties. No Party shall incur any debts or make any
commitments for the other, except to the extent, if at all, specifically
provided herein.

11.2 Assignment. Neither Party shall be entitled to assign its rights or
delegate its obligations under this Agreement without the express written
consent of the other Party hereto,

 

- 15 -



--------------------------------------------------------------------------------

except that (i) Allergan may assign its rights and transfer its duties hereunder
without such consent to an Affiliate or to any assignee of all or substantially
all of its business (or that portion thereof to which this Agreement relates) or
in the event of Allergan’s merger, consolidation or involvement in a similar
transaction and (ii) Inspire may assign its rights and transfer its duties
hereunder without such consent to an Affiliate or to any assignee of all or
substantially all of its business (or that portion thereof to which this
Agreement relates) or in the event of Inspire’s merger, consolidation or
involvement in a similar transaction. No assignment and transfer shall be valid
or effective unless done in accordance with this Section 11.2 and unless and
until the assignee/transferee shall agree in writing to be bound by the
provisions of this Agreement.

11.3 Books and Records. Any books and records to be maintained under this
Agreement by a Party or its Affiliates or sublicensees or licensees shall be
maintained in accordance with U.S. generally accepted accounting principles,
consistently applied.

11.4 Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.5 Notice. Any notice or request required or permitted to be given under or in
connection with this Agreement shall be deemed to have been sufficiently given
if in writing and personally delivered or sent by certified mail (return receipt
requested), facsimile transmission (receipt verified), or overnight express
courier service (signature required), prepaid, to the Party for which such
notice is intended, at the address set forth for such Party below:

In the case of Inspire, to:

Inspire Pharmaceuticals, Inc.

Attn: Adrian Adams, President and CEO

4222 Emperor Boulevard, Suite 200

Durham, North Carolina 27703

Facsimile No.: (919) 941-9797

With a copy to:

Inspire Pharmaceuticals, Inc.

Attn: Andrew I. Koven, Executive Vice President and

Chief Administrative and Legal Officer

4222 Emperor Boulevard, Suite 200

Durham, North Carolina 27703

Facsimile No.: (919) 941-9797

In the case of Allergan, to:

Allergan, Inc.

2525 Dupont Drive

Irvine, California 92612

Attention: General Counsel

Facsimile No.: (714) 246-6426

or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery shall be deemed to be the next business day after such notice
or request was

 

- 16 -



--------------------------------------------------------------------------------

deposited with such service. If sent by certified mail, the date of delivery
shall be deemed to be the third business day after such notice or request was
deposited with the U.S. Postal Service.

11.6 Use of Name. Except as otherwise provided in this Agreement, neither Party
shall have any right, express or implied, to use in any manner the name or other
designation of the other Party or any other trade name, trademark or logos of
the other Party (including, without limitation, the Allergan Product Trademarks)
for any purpose in connection with the performance of this Agreement.
Notwithstanding the preceding, Inspire shall have right, and Allergan hereby
grants to Inspire a world-wide, royalty-free license, to use the Allergan
Product Trademarks for any purpose in connection with the performance of this
Agreement in connection with any publications or presentations permitted under
this Agreement, any communications with its shareholders, any press releases and
all general business reports/documents, including without limitation marketing
materials. The ownership and all goodwill from Inspire’s use of the Allergan
Product Trademarks shall vest in and inure to the benefit of Allergan.

11.7 Public Announcements. Except as otherwise permitted by Section 8.3, neither
Party shall make any public announcement concerning this Agreement or the
subject matter hereof that has not been previously disclosed publicly without
the prior written consent of the other Party, which shall not be unreasonably
withheld or delayed.

11.8 Waiver. A waiver by either Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach of this
Agreement. All rights, remedies, undertakings, obligations and agreements
contained in this Agreement shall be cumulative and none of them shall be in
limitation of any other remedy, right, undertaking, obligation or agreement of
either Party.

11.9 Compliance with Law. Nothing in this Agreement shall be deemed to permit or
require a Party to export, reexport or otherwise transfer any Product sold under
this Agreement without compliance with applicable laws.

11.10 Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

11.11 Amendment. No amendment, modification or supplement of any provisions of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

11.12 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to conflicts of
law principles.

11.13 Arbitration.

(a) Except as expressly otherwise provided in this Agreement, any dispute
arising out of or relating to any provisions of this Agreement shall be finally
settled by arbitration under the then current commercial arbitration rules of
the American Arbitration Association. The place of arbitration of any dispute
(i) initiated by Inspire shall be Irvine, California and (ii) initiated by
Allergan shall be Raleigh-Durham, North Carolina. Such arbitration shall be
conducted by three (3) arbitrators, one (1) appointed by each of Allergan and
Inspire and the third (3rd) selected by the first two (2) appointed arbitrators.
The Parties shall

 

- 17 -



--------------------------------------------------------------------------------

instruct such arbitrators to render a determination of any such dispute within
four (4) months after their appointment.

(b) The reasonable fees and expenses of the arbitrators, along with the
reasonable legal fees and expenses of the Parties (including all expert witness
fees and expenses), the fees and expenses of a court reporter, and any expenses
for a hearing room, shall be paid as follows: (i) if the arbitrators rule in
favor of one Party on all disputed issues in the arbitration, the losing Party
shall pay one hundred percent (100%) of such fees and expenses; (ii) if the
arbitrator(s) rule in favor of one Party on some issues and the other Party on
other issues, the arbitrators shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated among the
Parties.

(c) Any award rendered by the arbitrators shall be determined in the discretion
of the arbitrators and shall be final and binding upon the Parties. Nothing in
this Agreement is intended to restrict the remedies the arbitrators may award,
including without limitation specific performance, monetary damages and/or an
order terminating the Agreement. Judgment upon any award rendered may be entered
in any court having jurisdiction, or application may be made to such court for a
judicial acceptance of the award and an order of enforcement, as the case may
be.

(d) This Section 11.13 shall not prohibit a Party from seeking injunctive relief
from a court of competent jurisdiction in the event of a breach or prospective
breach of this Agreement by the other Party which would cause irreparable harm
to the first Party.

11.14 Entire Agreement. This Agreement, together with the schedules and exhibits
hereto and thereto, sets forth the entire agreement and understanding between
the Parties as to the subject matter hereof and merges all prior discussions and
negotiations between them, and neither of the Parties shall be bound by any
conditions, definitions, warranties, understandings or representations with
respect to such subject matter other than as expressly provided herein or as
duly set forth on or subsequent to the date hereof in writing and signed by a
proper and duly authorized officer or representative of the Party to be bound
thereby.

11.15 Parties in Interest. All of the terms and provisions of this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the Parties
hereto or thereto, and their respective permitted successors and assigns.

11.16 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

11.17 Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, any one of which need not contain the signature of more than
one Party but all such counterparts taken together shall constitute one and the
same agreement.

[signature page follows]

 

- 18 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amended and Restated
License, Development and Marketing Agreement to be executed by its duly
authorized representative as of the day and year first above written.

 

INSPIRE PHARMACEUTICALS, INC. By:  

/s/  Adrian Adams

Name:  

Adrian Adams

Title:  

President & CEO

ALLERGAN, INC. By:  

/s/  David E.I. Pyott

Name:  

David E.I. Pyott

Title:  

Chairman of the Board and CEO

ALLERGAN SALES, INC. By:  

/s/  David E.I. Pyott

Name:  

David E.I. Pyott

Title:  

Chairman of the Board and CEO

ALLERGAN PHARMACEUTICALS HOLDINGS (IRELAND) LTD. By:  

/s/  James Hindman

Name:  

James Hindman

Title:  

 

 

- 19 -



--------------------------------------------------------------------------------

 

EXHIBIT 10.4

LIST OF TRADEMARKS

Prolacria (including all logos used in connection with such tradename)